Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed August 23, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00399-CV



                 IN RE MVP TERMINALLING, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-68933

                         MEMORANDUM OPINION

      On July 19, 2021, relator MVP Terminalling, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, MVP asks this court to compel the Honorable Kyle Carter,
presiding judge of the 125th District Court of Harris County, to (1) vacate his March
11, 2021 order denying MVP’s plea in abatement and his July 14, 2021 order
denying MVP’s motion for clarification and reconsideration on its plea in abatement
and motion to stay; and (2) sign an order dismissing or abating the underlying suit.
We grant the requested relief.

                                  BACKGROUND

      MVP, a joint venture between Magellan Midstream Partners, L.P. and an
affiliate of Valero Energy Corporation, is a refined-products terminalling company
and the owner and operator of a marine terminal located along the Houston Ship
Channel. McCarthy Building Companies, Inc. is a construction company. On April
23, 2018, MVP and McCarthy entered into the Major Construction Contract
(“MCC”), under which McCarthy agreed to furnish construction and related services
for MVP’s Pasadena Terminal Phase 2 Project (the “Project”) on the Houston Ship
Channel. The Project included constructing new docks and dredging the basin of
the new marine terminal to allow refinery tankers and other large vessels to dock at
the terminal.

      MVP retained Terracon Consultants, Inc. to perform a geotechnical analysis
of the subsurface conditions at the Project and prepare a geotechnical engineering
report documenting the Project’s subsurface conditions for Phase 1 of the Project.
The Phase 1 report was not updated for Phase 2. MVP gave the Phase 1 report to
contractors, including RLB Contracting, Inc., to use and rely on in preparing bids
for Phase 2.    On May 23, 2018, McCarthy entered into a subcontract (the
“Subcontract”) with RLB for dredging work for the Project.

      In August 2018, RLB started its dredging work under the Subcontract. When
RLB reached minus 38 feet below sea level, it encountered substantially harder
material. RLB began to have equipment problems and difficulty excavating the
harder material. RLB believed that the subsurface condition it had encountered
varied greatly from the information provided by MVP and McCarthy in the Phase 1
                                         2
report. On July 22, 2019, RLB advised McCarthy that it had encountered a differing
site condition as defined in the MCC and the Subcontract, entitling RLB to change
orders for additional time and compensation.

         RLB subsequently gave McCarthy formal notice of its claim for differing site
conditions and a request for a change order. Because the Subcontract contained a
“pass-through” provision, which provided that RLB would not be entitled to a
change order unless McCarthy was entitled to the relief from MVP under the MCC,
RLB also requested that McCarthy seek a similar change order from MVP. After
McCarthy advised RLB that it was required to continue its work during the dispute
and McCarthy would take action to achieve completion, RLB retained its own
geotechnical engineer, which found that the material RLB encountered at minus
38-foot elevation was substantially different than the subsurface conditions
represented in the Phase 1 report. On August 10, 2019, MVP denied the request for
a change order.

         On November 21, 2019, RLB gave notice of completion of its work and
submitted an internally prepared calculation of its differing site condition claim.
RLB also filed a mechanic’s lien affidavit in the amount of $4,540,743.88 in Harris
County to secure additional costs. In December 2019, McCarthy as principal, and
Travelers Casualty and Surety Company, as surety, issued a bond to indemnify
against and discharge the lien.

         In September 2020, after RLB and McCarthy had issued multiple reports
regarding the issue of the differing site conditions, MVP again denied RLB’s claim
based on McCarthy’s denial of the existence of a differing site condition, denial of
liability for RLB’s claim, and purported failure to pursue timely RLB’s pass-through
claim.

                                           3
      On October 22, 2020, MVP sued McCarthy in the District Court for Tulsa
County, Oklahoma, pursuant to a forum-selection clause in the MCC, asserting,
among other claims, that McCarthy is liable for RLB’s additional costs. Five days
later, RLB filed its original petition, in Harris County, against MVP, alleging MVP
is liable for RLB’s additional costs. RLB amended its petition in the Texas case by
adding McCarthy and Travelers as defendants on October 30, 2022.

      McCarthy sent notice to MVP on November 4, 2020, that it was voiding the
forum-selection clause.       On November 17, 2020, McCarthy filed an original
crossclaim in the Texas case against MVP for, among other claims, breach of
contract based on MVP’s failure to pay the additional costs. McCarthy also filed an
original counterclaim against RLB in the Texas case, alleging causes of action
related to RLB’s claim for additional costs.

      Two days later, McCarthy filed a motion to dismiss in the Oklahoma case,
arguing that (1) the forum-selection clause in the MCC is voidable under the Texas
“home-rule” statute found in section 272.001 of the Business and Commerce Code;1
and (2) the case should further be dismissed under the doctrine of forum non
conveniens.

      On December 22, 2020, MVP filed a plea in abatement in the Texas case.
MVP contended that RLB’s and McCarthy’s claims against MVP in the Texas case
should be abated in favor of the Oklahoma case because (1) the Oklahoma court had
dominant jurisdiction because the Oklahoma case was the first-filed; and (2) the
forum-selection clause in the MCC required that suit be filed in the District Court in
Tulsa, Oklahoma.



      1
          See Tex. Bus. & Com Code Ann. § 272.001.
                                             4
        On January 14, 2021, the Oklahoma court denied McCarthy’s motion to
dismiss and ordered McCarthy to answer the lawsuit; McCarthy answered the
Oklahoma case and asserted counterclaims against MVP on January 29, 2021.

        Also, on January 14, 2021, MVP advised the trial court that the Oklahoma
court had denied McCarthy’s motion to dismiss. McCarthy and RLB each filed a
response to MVP’s plea in abatement, contending that the forum-selection clause is
voidable under section 272.001, they had voided the forum-selection clause, and
principles of comity did not require abatement of the Texas case.

        On March 11, 2021, the trial court signed the order denying MVP’s plea in
abatement. MVP filed a motion for clarification and reconsideration. MVP asked
the trial court to dismiss the Texas case based on RLB’s and McCarthy’s waiver of
the right to object to the forum-selection clause, or alternatively abate the Texas case
until entry of the final judgment in the Oklahoma case. MVP also filed a motion to
stay, in which it advised the trial court that it intended to seek mandamus relief in
the court of appeals and asked the trial court to stay the trial court proceedings until
the appellate court had ruled on MVP’s mandamus petition.2 The trial court held a
hearing on April 23, 2021, and signed the order denying MVP’s motions on July 14,
2021.

        MVP brings this mandamus proceeding, asking this court to compel the trial
court to vacate its March 11, 2021 order denying MVP’s plea in abatement and its
July 14, 2021 order denying MVP’s motion for clarification and reconsideration on
its plea in abatement, and to sign an order dismissing or abating the underlying suit.



        2
         MVP did not file a motion for temporary relief in this court requesting a stay of the
proceedings in the trial court pending disposition of its petition for writ of mandamus.
                                              5
                               STANDARD OF REVIEW

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
appeal. In re Dawson, 550 S.W.3d 625, 628 (Tex. 2018) (orig. proceeding) (per
curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135‒36 (Tex. 2004) (orig.
proceeding). A trial court clearly abuses its discretion if it reaches a decision so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if
it clearly fails to analyze the law correctly or apply the law correctly to the facts. In
re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302‒03 (Tex. 2016) (orig. proceeding)
(per curiam); In re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005)
(orig. proceeding) (per curiam).

      Courts are to assess the adequacy of an appellate remedy by balancing the
benefits of mandamus review against the detriments. In re Team Rocket, L.P., 256
S.W.3d 257, 262 (Tex. 2008) (orig. proceeding). Because this balancing depends in
large measure on the circumstances presented, courts look to principles rather than
simple rules that treat cases as categories. In re McAllen Med. Ctr., Inc., 275 S.W.3d
458, 464 (Tex. 2008) (orig. proceeding). Whether an appeal amounts to an adequate
remedy depends heavily on the circumstances. In re Garza, 544 S.W.3d 836, 840
(Tex. 2018) (orig. proceeding) (per curiam). Mandamus relief is available to enforce
forum-selection clauses. In re AutoNation, 228 S.W.3d 663, 667 (Tex. 2007) (orig.
proceeding).

                                      ANALYSIS

      MVP sued McCarthy in District Court in Tulsa, Oklahoma pursuant to the
forum-selection clause in the MCC.          The forum-selection clause is found in
paragraph 47.7 of the MCC and reads as follows:
                                           6
      47.7 The parties acknowledge and agree that this contract has been
      made in Oklahoma, and that it shall be governed by, construed,
      interpreted and enforced in accordance with the laws of the State of
      Oklahoma, without reference to its conflicts of law principles. The
      parties also acknowledge and agree that any action or proceeding
      arising out of or relating to this contract or the enforcement thereof shall
      be solely brought in the Tulsa County District Court or the Northern
      District Federal Court located in Tulsa, Oklahoma, and each of the
      parties irrevocably submits to the exclusive jurisdiction of that court in
      any such action or proceeding, waives any objection the party may nor
      hereafter have to venue or to convenience of forum, agrees that all
      claims in respect of such action or proceeding shall be heard and
      determined only in that court, and agrees not to bring any action or
      proceeding arising out of or relating to this contract or the enforcement
      hereof in any other court. The parties also acknowledge and agree that
      either or both of them may file a copy of this paragraph with any court
      as written evidence of the knowing, voluntary and bargained agreement
      between the parties irrevocably waiving any objections to venue or
      convenience of forum, or to personal or subject matter jurisdiction.3

      The Subcontract contains the following “flow-down” provisions, under which
MVP asserts that RLB agreed to be bound by forum-selection clause of the MCC:

      1.2 Subcontractor binds itself to McCarthy in performing its obligations
      hereunder to all terms and conditions of the Contract Documents,
      including, but not limited to, McCarthy’s Contract with the Owner.
      McCarthy’s Contract with the Owner (hereinafter “Owner Contract”),
      excluding financial data, and all other Contract Documents listed in
      Exhibit 2 will be made available to Subcontractor upon Subcontractor’s
      written request. In the case of conflict between this Agreement and the
      other Contract Documents, Subcontractor shall be bound by the more
      stringent requirement as determined by McCarthy. If the Owner
      Contract has not been finalized with the Owner, McCarthy reserves the
      right to modify this Agreement based upon the finalized Owner
      Contract and Subcontractor consents to such modifications and agrees
      to be bound to the finalized Owner Contract.

      3
          Modified text from all capital letters.
                                                    7
                                     *     *      *

      11.1 This Agreement shall be governed by the law in effect in the place
      of the Project. Venue for any legal action hereunder shall be in either
      the place of the Project or the place of McCarthy set forth in Page 1
      hereof; or for disputes involving the Owner described in Paragraph 11.2
      herein, venue shall be in the place set forth in the Owner Contract.

      11.2 Any claim, dispute or controversy arising out of or relating to
      disputes involving the Owner (at the inception of the claim, dispute or
      controversy, or subsequently) shall be resolved pursuant to the claims
      and dispute resolution procedures set forth in the Owner Contract. The
      determination as to whether a claim, dispute or controversy arises from
      or relates to disputes involving the Owner shall be made by McCarthy
      at McCarthy’s sole discretion. . . .

      McCarthy and RLB both argue that, pursuant to section 272.001, they voided
any potential applicability of the forum-selection clause. MVP asserts that neither
McCarthy nor RLB established that section 272.001 applies to void the
forum-selection clause in the MCC. Section 272.001 provides the following:

      (a) This section applies only to a construction contract concerning real
      property located in this state.
      (b) If a construction contract or an agreement collateral to or affecting
      the construction contract contains a provision making the contract or
      agreement or any conflict arising under the contract or agreement
      subject to another state’s law, litigation in the courts of another state, or
      arbitration in another state, that provision is voidable by a party
      obligated by the contract or agreement to perform the work that is the
      subject of the construction contract.

Tex. Bus. & Com. Code § 272.001. Section 272.01 applies “only to a construction
contract concerning real property located in this state.” Id. § 272.001(a). If the
section applies, a forum-selection clause making any conflict arising under the
contract subject to litigation in the courts of another state “voidable by the party

                                           8
obligated by the contract or agreement to perform the work that is the subject of the
construction contract.” Id. § 272.001(b).

      MVP asserts that McCarthy and RLB irrevocably waived all “objections” to
the forum-selection clause, including on the basis of section 272.001. Although
McCarthy and RLB both argue that they have not waived their right to void the
forum selection clause under section 272.001, each has different arguments, which
we address below.

      In its response to MVP’s mandamus petition, RLB contends that the
forum-selection clause in the MCC does not apply to RLB as a non-signatory to the
MCC or to RLB’s claims against MVP. More specifically, RLB argues that the
MCC’s forum-selection clause was not incorporated into the Subcontract through
the flow-down provision. RLB has waived these arguments by not raising them in
the trial court in response to MVP’s plea in abatement. Instead, RLB asserted that
it had voided the forum-selection clause under section 272.001 and the doctrine of
comity is not applicable here. We need not address RLB’s newly raised argument
that the forum-selection clause was not incorporated into the Subcontract through
the flow-down provision. See In re Cornerstone Healthcare Holding Grp., Inc., 348
S.W.3d 538, 542 (Tex. App.—Dallas 2011, orig. proceeding) (refusing to address
real party in interest’s arguments in mandamus proceeding because it did not
challenge relator’s right to enforce forum-selection clause in the trial court in
response to relator’s motion to dismiss); see also In re MHI P’ship, Ltd., No.
14-07-00851-CV, 2008 WL 2262157, at *8 (Tex. App.—Houston [14th Dist.] May
29, 2008, orig. proceeding) (mem. op.) (refusing to address real party in interest’s
arguments in mandamus proceeding because they did not raise arguments in trial



                                            9
court in response to motion to compel arbitration). Therefore, we assume that the
forum-selection clause in the MCC applies to the Subcontract.

      RLB further maintains there was no contractual waiver of its section 272.001
right to void the forum-selection clause. RLB contends that the express language
and public policy underlying section 272.001 make it “apparent on its face” that a
waiver of the section 272.001 right is not enforceable. According to RLB, under
MVP’s position, “countless owners would include such waivers in their construction
contracts and would require subcontractors, like RLB, to sign them as a condition
precedent to being awarded any work on Texas projects,” which would undermine
the Legislature’s purpose behind section 272.001.

      In construing a statute, the court’s objective is to determine and give effect to
the Legislature’s intent. Energen Res. Corp. v. Wallace, 642 S.W.3d 502, 509 (Tex.
2022). The court relies on the plain meaning of the text as expressing legislative
intent unless a different meaning is supplied by legislative definition or is apparent
from the context, or the plain meaning leads to absurd results. Fort Worth Transp.
Auth. v. Rodriguez, 547 S.W.3d 830, 838 (Tex. 2018). “Ordinarily, the truest
manifestation of what legislators intended is what lawmakers enacted, the literal text
they voted on.” Maxim Crane Works, L.P. v. Zurich Am. Ins. Co., 642 S.W.3d 551,
557 (Tex. 2022) (internal quotations marks & citations omitted). We presume the
Legislature selected language in a statute with care and that every word or phrase
was used with a purpose in mind. Tex. Lottery Comm’n v. First State Bank of
DeQueen, 325 S.W.3d 628, 635 (Tex. 2010); see also Silguero v. CSL Plasma, Inc.,
579 S.W.3d 53, 59 (Tex. 2019) (explaining that, if statute’s plain language is
unambiguous, court interprets its plain meaning, presuming that the Legislature
intended for each of word in statute to have purpose and that the Legislature

                                         10
purposefully omitted words it did not include). The court may not impose its own
judicial meaning on a statute by adding words not contained in the statute’s
language. Silguero, 579 S.W.3d at 59.

       Section 272.001 makes the forum-selection clauses in construction contracts
“voidable.” See Tex. Bus. & Com. Code § 272.001(b). RLB cites to statutes from
other states that make forum-selection and choice-of-law clauses in construction
contracts void and unenforceable in support of its position that the Texas Legislature
intended for section 272.001 to be non-waivable. RLB’s reliance on these other
statutes is misplaced because those statutes expressly deem forum-selection and
choice-of-law clauses in construction contracts as “against public policy” and/or
“void” and/or “unenforceable” rather than merely “voidable.”4

       The distinction between a void contract and a voidable contract is significant.
Cole v. Willie, 464 S.W.3d 896, 899 (Tex. App.—Eastland 2015, pet. denied). The
distinction is important because a void contract is a nullity from its inception, while
a voidable contract continues in effect until repudiated. Estate of Riefler, 540
S.W.3d 626, 632 (Tex. App.—Amarillo 2017, no pet.); see also Wood v. HSBC Bank
USA, N.A., 505 S.W.3d 542, 547 (Tex. 2016) (explaining that “a void act is one
which is entirely null, not binding on either party, and not susceptible of ratification,”
and “a voidable act is one which is obligatory upon others until disaffirmed by the
party with whom it originated and which may be subsequently ratified or
confirmed”) (internal quotation marks & citations omitted). Voidable means that a

       4
         See Conn. Gen. Stat. § 42-158m; Fla. Stat. Ann. Ch. 47.025; 815 Ill. Comp. Stat. Ann.
665/10; Ind. Code § 32-28-3-17; Minn. Stat. § 337.10(1); Mont. Code Ann. § 28-2-2116(1); Neb.
Rev. Stat. § 45-1209(2), (3); Nev. Rev. Stat. Ann. § 108.2453(2)(c), (d); N.M. Stat. Ann. § 57-
28A-1(A)(1), (2); N.Y. Gen. Bus. Law § 757; Ohio Rev. Code Ann. § 4113.62(D)(1), (2); Okla.
Stat. Ann. Tit. 15, § 15-821(B)(1); Or. Rev. Stat. § 701.640; Pa. Stat. Ann. tit. 73 § 514; Tenn.
Code Ann. § 66-11-208(a); Va. Code Ann. § 8.01-262.1; Wis. Stat. Ann. § 779.135(2).
                                               11
contract is valid and effective unless and until the party entitled to avoid it takes
affirmative steps to disaffirm it. Neese v. Lyon, 479 S.W.3d 368, 378 (Tex. App.—
Dallas 2015, no pet.). Therefore, under section 272.001, a forum-selection clause is
valid until a party obligated under the contract exercises its right to void the
provision.

      RLB contends that the Legislature indicated its intent to grant a non-waivable
right by making forum-selection clauses in construction contracts requiring litigation
in another forum voidable and that contractual waiver of the right to void such
clauses would be against Texas public policy. RLB relies on legislative analysis on
section 272.001 observing that Texas has “provided protection for general
contractors and subcontractors who contract with entities from other states” and that
“projects constructed in Texas will be decided in Texas, under Texas law.” Senate
Res. Ctr., Bill Analysis, Tex. S. B. 807, 85th Leg. R.S. (April 18, 2017). Generally,
however, we do not resort to extrinsic aids, such as legislative history, to interpret a
clear and unambiguous statute because the statute’s plain language is the surest guide
to the Legislature’s intent. See Sullivan v. Abraham, 488 S.W.3d 294, 299 (Tex.
2016). In any event, we do not dispute that the Legislature intended to protect
contractors. But insofar as forum-selection clauses are concerned, the Legislature
clearly did not intend to void them in all construction contracts or prohibit
contractual waivers of the right to void them.

      Texas has a strong public policy favoring freedom of contract. James Constr.
Grp., LLC v. Westlake Chem. Corp., No. 20-0079, 2022 WL 1594955, at *7 (Tex.
May 20, 2022); see also Chalker Energy Partners III, LLC v. Le Norman Operating,
LLC, 595 S.W.3d 668, 673 (Tex. 2020) (“Texas’s strong public policy favoring
freedom of contract is firmly embedded in our jurisprudence.”) (internal quotation

                                          12
marks and citation omitted). “As a rule, parties have the right to contract as they see
fit as long as their agreement does not violate the law or public policy.” Fairfield
Ins. Co. v. Stephens Martin Paving, LP, 246 S.W.3d 653, 664 (Tex. 2008) (internal
quotation marks and citation omitted). The Legislature determines public policy
through the statutes it passes. Id. at 665.

      Absent compelling reasons, courts must respect and enforce the terms of a
contract the parties have freely and voluntarily entered. Philadelphia Indem. Ins.
Co. v. White, 490 S.W.3d 468, 471 (Tex. 2016); see also Gym-N-I Playgrounds, Inc.
v. Snider, 220 S.W.3d 905, 912 (Tex. 2007) (“Freedom of contract allows parties to
bargain for mutually agreeable terms and allocate risks as they see fit.”); St. Louis
Sw. Ry. Co. of Tex. v. Griffin, 171 S.W. 703, 704 (Tex. 1914) (“The citizen has the
liberty of contract as a natural right which is beyond the power of the government to
take from him. The liberty to make contracts includes the corresponding right to
refuse to accept a contract or to assume such liability as may be proposed.”).

      It is exactly the fact that the Legislature chose to make forum-selection clauses
in construction contracts “voidable” rather than “against public policy,” “void,” or
“unenforceable,” which supports the Legislature’s intent that the right to void such
clauses can be contractually waived. We now turn to McCarthy’s argument that it
did not waive its right to void the forum-selection clause under the MCC.

      McCarthy does not dispute that constitutional and statutory rights may be
waived. Indeed, McCarthy acknowledges that it “waive[d] any objection . . . to
venue or to convenience of forum” in paragraph 47.7 of the MCC, but maintains that
it did not waive its right to void the forum-selection clause under section 272.001.

      The interpretation of an unambiguous contract is a question of law for the
court. Farmers Grp., Inc. v. Geter, 620 S.W.3d 702, 709 (Tex. 2021). If a contract
                                              13
has a certain and definite meaning, the contract is unambiguous, and we will construe
it as a matter of law. Nettye Engler Energy, LP v. BlueStone Nat. Res. II, LLC, 639
S.W.3d 682, 690 (Tex. 2022).         The fact that parties may advance different
interpretations of a contract does not make the contract ambiguous. Id.

      When construing a contract, the court’s primary concern is to give effect to
the written expression of the parties’ intent. Sundown Energy LP v. HJSA No. 3,
Ltd. P’ship, 622 S.W.3d 884, 888 (Tex. 2021) (per curiam); ConocoPhillips Co. v.
Koopmann, 547 S.W.3d 858, 874 (Tex. 2018). The court generally gives terms their
plain, ordinary, and generally accepted meaning unless the contract shows that the
parties used them in a technical or different sense. Farmers Grp., Inc., 620 S.W.3d
709. The court must examine and consider the entire writing in effort to harmonize
all provisions in a contract so that none will be rendered meaningless. Nettye Engler
Energy, LP, 639 S.W.3d at 690; Sundown Energy LP, 622 S.W.3d at 888. The court
must construe words within the contractual context as a whole, not in isolation.
Northland Indus., Inc. v. Kouba, 620 S.W.3d 411, 415 (Tex. 2020).

      McCarthy’s position would render other portions of the paragraph 47.7 in the
MCC meaningless. McCarthy admits that it waived any “objection” to venue or
convenience of forum. Significantly, however, McCarthy “irrevocably submit[ted]
to the exclusive jurisdiction” of the Tulsa County District Court or the Northern
District Federal Court located in Tulsa, Oklahoma; “agree[d] that all claims in
respect of such action or proceeding shall be heard and determined only in” the Tulsa
County District Court or the Northern District Federal Court located in Tulsa,
Oklahoma; and “agree[d] not to bring any action or proceeding arising out of or
relating to this contract or the enforcement hereof in any other court.”



                                          14
       It is not inconsistent for McCarthy to have waived any objection to venue or
convenience of forum while also agreeing that claims arising out of or relating to the
MCC be brought in the Tulsa County District Court or the Northern District Federal
Court located in Tulsa, Oklahoma. We must harmonize all provisions in paragraph
47.7 of the MCC so that none will be rendered meaningless. See Nettye Engler
Energy, LP, 639 S.W.3d at 690; Sundown Energy LP, 622 S.W.3d at 888. Moreover,
we cannot rewrite a contract or add to its language under the guise of interpreting it.
Abdullatif v. Choudhri, 561 S.W.3d 590, 602 (Tex. App.—Houston [14th Dist.]
2009, pet. denied). McCarthy bargained freely to waive its section 272.001-right to
void the forum-selection clause in the MCC.

       As addressed above, RLB waived any argument that the MCC’s
forum-selection clause was not incorporated into the Subcontract through the flow-
down provision. Having concluded that McCarthy contractually waived the right to
void the forum-selection clause in the MCC and applying the same analysis, we also
conclude RLB similarly waived the right to void the forum-selection clause through
the Subcontract’s flow-down provision.5

       We conclude that RLB and McCarthy contractually waived their respective
rights under section 272.001 to void the forum-selection clause and the trial court
abused its discretion in concluding otherwise. We must now determine whether
MVP has an adequate remedy by appeal.

       A “motion to dismiss is the proper procedural mechanism for enforcing a
forum-selection clause that a party to the agreement has violated in filing suit.” Deep
Water Slender Wells, Ltd. v. Shell Int’l Expl. & Prod., Inc., 234 S.W.3d 679, 687


       5
          Given our disposition on contractual waiver, we need not address whether comity
required the trial court to abate or dismiss the Texas case in favor of the first-filed Oklahoma case.
                                                 15
(Tex. App.—Houston [14th Dist.] 2007, pet. denied). MVP did not file a motion to
dismiss based on the forum-selection clause or request dismissal of RLB’s and
McCarthy’s claims in the Texas case. Instead, MVP filed a plea in abatement
specifically requesting that the trial court abate RLB’s and McCarthy’s claims
against MVP in the Texas case based on the forum-selection clause until the
Oklahoma case has been resolved. However, MVP requested that the trial court
dismiss the Texas case in its motion for clarification and reconsideration of its plea
in abatement. “[W]e look to the substance of a motion to determine the relief sought,
not merely its title.” Surgitek, Bristol Myers Corp. v. Abel, 997 S.W.2d 598, 601
(Tex. 1999).

      MVP sought the enforcement of the forum-selection clause and asked that the
Texas case be dismissed. Mandamus relief is available to enforce forum-selection
agreements because there is no adequate remedy by appeal when a trial court abuses
its discretion by refusing to enforce a valid forum-selection clause that covers the
dispute. In re Int’l Profit Assocs., Inc., 274 S.W.3d 672, 674 (Tex. 2009) (orig.
proceeding) (per curiam). Therefore, MVP lacks an adequate remedy by appeal and
is entitled to having the Texas case dismissed.

                                   CONCLUSION

      Having determined that the trial court abused its discretion and MVP does not
have an adequate remedy by appeal, we grant MVP’s requested relief. We direct the
trial court to (1) issue a written order vacating its March 11, 2021 order denying
MVP’s plea in abatement and its July 14, 2021 order denying MVP’s motion for
clarification and reconsideration on its plea in abatement and motion to stay and
(2) issue an order dismissing the Texas case. We are confident the trial court will



                                         16
act in accordance with this opinion and the writ will issue only if the court fails to
do so.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         17